tutermal d eyerile serine uniform issue list set ‘ef ra yb ng legend taxpayer a amount b ira c county d plan e credit_union f date g dear and s this is in response to your correspondence dated for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code ee page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a terminated employment with county d on date g and requested county d to make a direct_rollover of amount b from plan e to ira c that taxpayer a had with credit_union f taxpayer a had extensive conversations with both county d and credit_union f about her direct_rollover intention in order to consummate the intended rollover taxpayer a completed distribution forms with both county d and credit_union f taxpayer a was assured by both institutions that the rollover would be done automatically and in a timely manner taxpayer a believed that amount b was rolled over into ira c however she discovered this did not occur when she received two checks that totaled amount b taxpayer a contacted county d and credit_union f as to why the direct_rollover did not occur each institution blamed the other party based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if -- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and then such distribution to the extent so transferred shall not be includible in gross c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed income for the taxable_year in which paid page sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that sec_402 shall not apply to any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a made it clear during extensive conversations and completion of distribution forms with county d and credit_union f about her desire to make a direct_rollover of amount b to ra c however a misunderstanding occurred between county d and credit_union f which resulted in a direct_rollover not being made the errors committed by county d and credit_union f prevented a direct_rollover of amount b into ira c within 60-days therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount b taxpayer a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount b in cash into ira c provided all other requirements of sec_402 of the code except the day requirement are met amount b will be considered a rollover_contribution within the meaning of sec_402 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours donzect aotthyrk employee_plans technical group manager - enclosures deleted copy of ruling letter notice of intention to disclose
